of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc psi b02 genin-114470-09 number info release date uil ------------------ ------------------------- ---------------------- dear ------------- this letter responds to your request for information dated date in which you requested information on the federal_income_tax consequences of the transfer of united_states series i savings bonds the bonds to a revocable_trust you asked for written clarification regarding the following questions question will you have to recognize and report interest earned on the bonds as a result of their reissuance to a revocable_trust answer if the owner of savings bonds transfers them to a_trust and the transferor is considered the owner of the trust ie a grantor_trust for federal_income_tax purposes the transferor may continue to defer reporting interest accrued each year for example a transferor is treated as the owner of the trust if the transferor can revoke the trust the transferor must include the total interest accrued in her or her income when the bonds are redeemed or finally mature whichever is earlier question if the bonds are reissued to a revocable_trust would your descendants still get the stepped up cost_basis on your death answer the federal estate_tax consequences generally will not change because of the reissuance of the bonds to the revocable_trust at your death your descendants will receive the bonds with a basis equal to the fair_market_value as of the date of your death the internal_revenue_code provides a step-up_in_basis for the economic appreciation of an asset held at death genin-114470-09 but not to the untaxed earnings associated with the underlying asset the earnings associated with the underlying asset accrued interest in the case of the bonds falls within a special category of income referred to as income in respect to a decedent income in respect to a decedent or ird will be taxed to the person receiving the accrued interest after your death in the same manner you would have been taxed if you would have survived to receive it yourself therefore while the economic value of the bonds received by your descendants includes the interest accrued up to the date of death the basis in the bonds will not reflect the accrued interest regardless of whether the bonds are held inside or outside your revocable_trust for more information on the reissuance of united_states series i savings bonds and the tax consequences following the death of the owner including ird discussed above please refer to the enclosed materials published by the internal_revenue_service and the bureau of public debt this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_7 date if you have any additional questions please contact -------------- in our office at -------------------- sincerely bradford r poston senior counsel branch passthroughs special industries enclosures excerpts from irs publication your federal_income_tax excerpts from irs publication investment_income expenses excerpt from the u s savings bond website maintained by u s department of the treasury bureau of the public debt concerning the death of a savings bond owner http www treasurydirect gov indiv research indepth ebonds res_e_bonds_eedeath htm
